POEEENBARGER, PRESIDENT,
concurring:
The two decisions by this Court, referred to in Judge Willlams’ opinion, regarded as precedents, sustain this decision. I dissented in both of them, but they now apply the rule stare decisis. However, I do not wish to be regarded as yielding my assent to it as a general proposition applicable in all eases of joint purchases at tax sales. Nobody is bound to bid at a tax sale, nor is the form of his bid controlling, when he does bid. If he does not in fact intend to stifle bidding, nor actually effect a suppression thereof, he may bid jointly with another. There may be instances in which two or more men cannot bid otherwise than by a combination of their cash resources. And there may be other circumstances clearly showing lack of wrongful intent or effect.
Judge Ritz concurs in this note.

Affirmed.